Exhibit 10.4
NON-SOLICITATION, CONFIDENTIALITY
AND ARBITRATION AGREEMENT
     Republic Services, Inc. (the “Company”) and Michael Rissman (“Executive”)
enter into this Non-Solicitation, Confidentiality and Arbitration Agreement
(“Agreement”), effective February 9, 2010 (the “Effective Date”). The Company
and Executive will be referred to as the “Parties” in this Agreement. The
Parties agree as follows:
     1. Certain Definitions and Understandings. The Parties expect that some or
all of the obligations the Company will assume to Executive under this Agreement
will be fulfilled through its subsidiary, related, or successor companies
(“Affiliates”). Accordingly, Executive acknowledges that the discharge of any
obligation of the Company under this Agreement by one or more of its Affiliates
discharges the Company’s obligation in that regard. Moreover, the obligations
Executive will assume under this Agreement will be owed to the Company and its
Affiliates (collectively referred to as the “Company” for the remainder of this
Agreement).
     2. General Duties. Executive acknowledges that he will be entrusted with
significant responsibility for managing aspects of the Company’s business.
Executive also acknowledges that, due to the confidential nature of his job
responsibilities, he will be entrusted with significant responsibility for
managing, using and otherwise handling Confidential Information (as defined
below) belonging to the Company. Accordingly, Executive acknowledges that he
owes a fiduciary duty of loyalty, fidelity and allegiance to act at all times in
the best interests of the Company and to refrain from doing or saying anything
to a third party or subordinate that injures the Company.
     3. Consideration Executive Will Receive Under This Agreement. The Parties
recognize that in order for Executive to perform his duties, Executive needs to
manage, use or otherwise handle Confidential Information (as defined below)
belonging to the Company. Thus, the Company agrees to provide Executive with,
and access to, Confidential Information necessary to perform his duties.
Executive agrees that, in exchange for the Company providing him with
Confidential Information, his eligibility to participate in the Company’s
Executive Separation Policy or any successor or similar policy maintained by the
Company for the benefit of similarly situated employees, and the Company’s
agreement to employ Executive on an at-will basis, Executive will make the
promises set forth in the following sections of this Agreement.
     4. Executive’s Confidentiality Obligations.
          4.1 For purposes of this Agreement, “Confidential Information” is not
limited to information that would qualify as a Trade Secret and includes, but is
not limited to: customer lists and agreements; customer service information;
names of customer contacts and the identities of their decision-makers; routes
and/or territories; information provided to the Company by any actual or
potential customer, government agency or other third party; the Company’s
internal personnel and financial information; information about vendors that is
not generally known to the public; purchasing and internal cost information;
information about the profitability of particular operations; internal service
and operational manuals and procedures; the manner and methods of conducting the
Company’s business; marketing plans, development plans, price data, cost data,
price and fee amounts, pricing and billing policies, quoting procedures,
marketing techniques, forecasts and forecast assumptions and volumes; future
plans and potential acquisition, divestiture and other development strategies;
non-public information about the Company’s landfill development plans,





--------------------------------------------------------------------------------



 



landfill capacity, special projects, and the status of any permitting process;
the status of any governmental investigation, charge, or lawsuit and the
position of the Company regarding the value of such matter; non-public
information regarding the Company’s compliance with federal, state or local
laws; information that gives the Company some competitive business advantage, or
the opportunity of obtaining such an advantage, or the disclosure of which could
be detrimental to the interests of the Company; and/or information that is not
generally known outside the Company.
          4.2 As a consequence of Executive’s acquisition of Confidential
Information, Executive makes the following covenants and agrees that it is
reasonable and necessary to do so:
               (a) At no time while Executive is employed or at any time after
his employment ends will Executive disclose Confidential Information to any
person or entity either inside or outside of the Company other than as necessary
in carrying out his duties and responsibilities, nor will Executive use, copy,
or transfer Confidential Information other than as necessary in carrying out his
duties and responsibilities, without first obtaining the Company’s prior written
consent.
               (b) During his employment, Executive agrees to promptly disclose
to the Company all information, ideas, concepts, improvements, discoveries and
inventions (“Inventions”), which he conceives, develops, creates, or acquires,
either individually or jointly with others, and which relate to the business,
products, or services of the Company, irrespective of whether such Inventions
were conceived, developed, discovered, or acquired by Executive on the job, at
home, or elsewhere. Executive further agrees that all right, title and interest
(including copyrights) in and to any Inventions shall be the property of the
Company.
               (c) When Executive’s employment with the Company ends, Executive
will immediately deliver to the Company (or its designee) anything containing
Confidential Information including, but not limited to, reports, studies,
materials, records, documents, books, files, videotapes, tape recordings,
computers, computer disks, flash/thumb drives, CDs, DVDs, PDAs, Blackberry
devices, mobile telephones, and/or other devices used to store electronic data,
including any copies thereof, whether made by Executive or which came into his
possession prior to or during his employment concerning the business or affairs
of the Company.
     5. Executive’s Non-Solicitation Obligations.
          5.1 Definitions:
               (a) “Principal Competitor” means: (i) Waste Management, Inc.,
Waste Connections, Inc., or Veolia Environmental Services North America Corp.
(including their predecessors, successors, parents, subsidiaries, or affiliate
operations); or (ii) any public or private business (including their
predecessors, successors, parents, subsidiaries, or affiliate operations)
conducting Non-hazardous Solid Waste Management services in three (3) or more
states in which the Company conducts business.
               (b) “Competitor” means any public or private business that
provides Non-hazardous Solid Waste Management services in any state in which the
Company conducts business.

-2-



--------------------------------------------------------------------------------



 



               (c) “Contact” means any direct or indirect interaction between
Executive and any customer, potential customer, or acquisition prospect, which
takes place in an effort to further a business relationship, whether done
directly or through others, whether in person or through telephonic, electronic,
or some other means of communication, and whether done as a principal, director,
officer, agent, employee, contractor, or consultant.
               (d) “Non-hazardous Solid Waste Management” means the collection,
hauling, disposal, or recycling, of non-hazardous refuse or other services
provided by the Company.
               (e) “Facility” means the physical location at which the Company
owns, leases, or operates: (i) an office; (ii) a collection operation; or
(iii) a post-collection operation (including, but not limited to, landfills,
transfer stations, material recovery facilities, recycling facilities and
compost facilities).
               (f) “Solicit” means soliciting directly or through others,
whether done in person or through telephonic, electronic, or some other means of
communication, and whether done as a principal, director, officer, agent,
employee, contractor, or consultant.
          5.2 Prohibition Against Solicitation.
               (a) During his employment, and for a period of twenty-four
(24) months after his employment ends, Executive will limit his activities
relating to customers, potential customers, acquisition prospects, employees,
consultants and independent contractors of the Company to the extent, and
subject to the express limitations, provided in this Section 5.2. In the event a
court concludes that twenty-four (24) months is an unreasonable period of time,
Executive’s obligations under this Section 5.2 will end eighteen (18) months
after his employment ends.
               (b) Executive will not Contact any customers, potential
customers, or acquisition prospects of the Company that Executive generated,
serviced, managed, contacted, or maintained at any time during the last
twenty-four (24) months of his employment on behalf of any Principal Competitor,
or any Competitor, that provides Non-hazardous Solid Waste Management services
within forty (40) miles of any Facility.
               (c) Executive will not, either directly or indirectly, raid,
Solicit, attempt to Solicit, or induce, any employee of, consultant to, or
independent contractor of, the Company to terminate his or her relationship with
the Company in order to become an employee of, consultant to, independent
contractor of, or act in any other way on behalf of, any other person or entity.
          5.3 Judicial Modification. If the applicable temporal or geographic
limitations agreed to by the Parties in this Section 5 are found by a court to
be overbroad, the Parties expressly authorize the judge before whom any dispute
is brought to impose the broadest temporal and geographic limitations
permissible under the law.
     6. Executive’s Obligation to Avoid Conflicts of Interest. Executive agrees
to abide by the Company’s Conflicts of Interests policy, which includes not
becoming involved, directly or indirectly, in a situation that a reasonable
person would recognize to be an actual conflict of interest with the Company. If
Executive discovers, or is informed by the Company that he has become involved
in a situation that is an actual or likely conflict of interest with the
Company, Executive

-3-



--------------------------------------------------------------------------------



 



will take immediate actions to eliminate the conflict. The Company’s
determination as to whether or not a conflict of interest exists will be
conclusive.
     7. Miscellaneous.
          7.1 Waiver of Breach. The waiver by any Party of a breach of any
provision of this Agreement will neither operate nor be construed as a waiver of
any subsequent breach.
          7.2 Assignment. The Company may assign this Agreement upon written
notice to Executive. However, Executive agrees that his rights and obligations
under this Agreement are personal to him and may not be assigned without the
express written consent of the Company.
          7.3 Entire Agreement, No Oral Amendments. This Agreement replaces and
merges all previous agreements and discussions relating to any rights and
obligations between Executive and the Company with respect to the subjects
addressed in this Agreement. This Agreement may not be modified except by a
written agreement signed by a representative of the Company who is expressly
authorized by the Company’s Board of Directors to execute such a modification or
agreement.
          7.4 Enforceability. If a court or arbitrator authorized by this
Agreement to resolve disputes between the Parties determines that any provision
of this Agreement is invalid or unenforceable, the invalid or unenforceable
provision will be struck from the Agreement without affecting any other
provision of this Agreement. All remaining provisions of this Agreement that
were not struck will be enforced according to their terms.
          7.5 Governing Law, Jurisdiction, and Venue. This Agreement and the
rights and obligations of the Parties hereunder shall be governed and
interpreted in accordance with the laws of the State of Arizona. Additionally,
the Parties agree that the courts situated in Maricopa County, Arizona will have
personal jurisdiction over them to hear all disputes arising under, or related
to, this Agreement and that venue will be proper only in Maricopa County,
Arizona.
          7.6 Injunctive Relief. The Company and Executive agree that a breach
of any term of this Agreement by Executive would cause irreparable harm to the
Company and that, in the event of such breach, the Company will have, in
addition to any and all remedies of law, the right to an injunction, specific
performance and other equitable relief to prevent or redress the violation of
Executive’s obligations under this Agreement. Additionally, to provide the
Company with the protections it has bargained for in this Agreement, any period
of time in which Executive has been in breach will extend, by that amount of
time, the time for which Executive should be precluded from further breaching
the promises made in the Agreement.
          7.7 Attorneys’ Fees. The Company and Executive agree that, if
Executive is found to have breached any term under Sections 2, 4, 5, or 6 of
this Agreement, the Company will be entitled to recover the attorneys’ fees and
costs it incurred in enforcing this Agreement.
          7.8 Arbitration. With the sole exception of any breach by Executive of
the obligations he assumed under Sections 2, 4, 5, and 6 of this Agreement (the
breach of which permits the Company to obtain judicial relief due to the exigent
circumstances presented by such a breach),

-4-



--------------------------------------------------------------------------------



 



all other alleged breaches of this Agreement, or any other dispute between the
Parties arising out of or in connection with Executive’s employment with the
Company will be settled by binding arbitration to the fullest extent permitted
by law. This Agreement to arbitrate applies to any claim for relief of any
nature, including but not limited to claims of wrongful discharge under
statutory law and common law; employment discrimination based on federal, state
or local statute, ordinance, or governmental regulations, including
discrimination prohibited by: (i) Title VII of the Civil Rights Act; (ii) the
Age Discrimination in Employment Act; (iii) the Americans with Disabilities Act,
as amended; (iv) the Fair Labor Standards Act; claims of retaliatory discharge
or other acts of retaliation; compensation disputes; tortious conduct; allegedly
contractual violations; ERISA violations; and other statutory and common law
claims and disputes, regardless of whether the statute was enacted or whether
the common law doctrine was recognized at the time this Agreement was signed.
          The Parties understand that they are agreeing to substitute one
legitimate dispute resolution forum (arbitration) for another
(litigation) because of the mutual advantages this forum offers, and are waiving
their right to have their disputes (except as to breaches of Sections 2, 4, 5,
or 6 of this Agreement) resolved in court. This substitution involves no
surrender, by either party, of any substantive statutory or common law benefit,
protection, or defense.
          The arbitration proceeding will be conducted in Maricopa County,
Arizona in accordance with the National Rules for the Resolution of Employment
Disputes (National Rules) of the American Arbitration Association (AAA) in
effect at the time a demand for arbitration is made. One arbitrator shall be
used and he or she shall be chosen by mutual agreement of the Parties. If the
Parties cannot agree on the selection of an arbitrator after thirty (30) days,
an arbitrator shall be chosen by the AAA pursuant to its National Rules. The
arbitrator shall coordinate and, as appropriate, limit all pre-arbitration
discovery. However, the Parties shall have the right to obtain discovery through
appropriate document requests, information requests, and depositions. The
arbitrator shall issue a written decision and award, stating the reasons for the
award. The decision and award shall be exclusive, final, and binding on the
Parties, their heirs, executors, administrators, successors, and assigns.
          The Company will pay all costs and expenses of the arbitration, except
for the filing fees and costs that would have been required had the proceeding
been initiated and maintained in the Maricopa County Superior Court, which fees
and costs Executive will pay. Each Party will pay their own attorneys’ fees and
expenses throughout the arbitration proceeding. However, the arbitrator may
award the successful Party its attorneys’ fees and expenses at the conclusion of
the arbitration and any other relief provided by law.
[SIGNATURE PAGE FOLLOWS]

-5-



--------------------------------------------------------------------------------



 



     The Parties, intending to be bound, execute this Agreement as of the
Effective Date.

          EMPLOYEE  COMPANY
   
 
Michael Rissman  By             Its                

-6-